DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed 08/11/2021, are acknowledged.  The drawings filed 08/11/2021 are accepted and entered.  The objections to the drawings are withdrawn by examiner. 

Response to Arguments
Applicant’s remarks with respect to claim rejections under 35 U.S.C. 112(b), have been fully considered and are persuasive, thus, the rejection to claim 18 under 35 U.S.C. has been withdrawn. 
Applicant’s remarks with respect to claim rejections under 35 U.S.C. 101 have been fully considered. 
Regarding claim 19, applicant argues that the claim has been amended to overcome the 101 rejection, however, examiner respectfully disagrees. Claim 19 recites “calculating recognition scores by performing image recognition for the ultrasound image, where each of recognition scores is a similarity between each of a plurality of parts of the subject and an imaging part in the ultrasound image”, “calculating index values for the plurality of parts on the basis of the recognition scores of for the plurality of parts calculated for a predetermined number of ultrasound images”, “narrowing down target parts which are candidates to be determined for the imaging part for which part determination is to be performed, from the plurality of parts on the basis of the index values for the plurality of parts”, “determining an the imaging part of the subject on the basis of the calculated recognition scores for the narrowed down target parts which are narrowed down”, and “setting imaging conditions suitable for MPEP 2106.05(d)) and simply specifies the nature of the data used in performing the abstract idea. Hedlund (US 2017/0143312) discloses (Para [0050], “An ultrasound system 10 comprises a probe 11, including for example, an ultrasound transducer array having a set of transducer elements, for generating ultrasound acoustic signals 12”). 
Regarding claim 20, in view of the proposed amendments, the claim is now found to recite one of the four statutory categories, however, is still found to recite an abstract idea under the grouping of mental processe(s).
Claim 20 recites “performing image recognition for the ultrasound image to calculate recognition scores of a plurality of parts of the subject”, “calculating index values of the plurality of parts on the basis of the recognition scores of the plurality of parts calculated for a predetermined number of ultrasound images”, “narrowing down target parts for which part determination is to be performed, from the plurality of parts on the basis of the index values”, and “determining an imaging part of the subject on the basis of the calculated recognition scores for the narrowed-down target parts”, all of which practically can be performed in the human mind or with the aid of pen/paper. Additionally, claim recites the additional elements of “transmitting an ultrasound beam from an ultrasound probe to a subject to generate an ultrasound image”, to perform the abstract idea. 
 The additional limitations of “transmitting an ultrasound beam from an ultrasound probe to a subject to generate an ultrasound image”, falls under well-understood, routine, and conventional MPEP 2106.05(d)) and simply specifies the nature of the data used in performing the abstract ideas. Hedlund (US 2017/0143312) discloses (Para [0050], “An ultrasound system 10 comprises a probe 11, including for example, an ultrasound transducer array having a set of transducer elements, for generating ultrasound acoustic signals 12”). That the images originate from “transmitting an ultrasound beam from an ultrasound probe to a subject” only generally links the abstract ideas to a particular technological environment. Also, the additional limitation of “processor to perform” falls under well-understood, routine, and conventional activity as well. Hedlund discloses (Para [0017], “processor configured to process the sets of signals into ultrasound images.”)
Applicant’s remarks with respect to claim rejections under 35 U.S.C. 102(a)(2) have been fully considered and are not persuasive. 
With regard to claim 1, applicant argues on p. 5-7 that Hedlund fails to disclose by performing image recognition for the ultrasound image, where each of recognition scores is a similarity between each of a plurality of parts of the subject and an imaging part in the ultrasound image and calculate index values for the plurality of parts. Examiner respectfully disagrees.
Hedlund discloses (Para [0017], “a neural network is configured to: process data representing the images reflecting the subjective expert opinion and the image variations for training, for each set of image variations for training, auto-identify image features that correlate to image features of the ultrasound images reflecting the subjective expert opinion” Wherein the correlation of auto-identified image features is seen as a measure of similarity between the obtained image data and the pre-stored image data disclosed as the subjective expert opinion; (Para [0027], “a neural network is configured to: process data representing the images reflecting the subjective expert opinion and the image variations for training, for each set of image variations for training, auto-identify image features that correlate to image features of the images reflecting the subjective expert opinion, and create a trained network comprising the auto-identified image features, wherein the trained network is configured to use the wherein the imaging of the heart consists of multiple internal structures within each image, this is seen as a plurality of parts; (Para [0059], “Each image may also be associated with a relative quality measure in order to speed up the ranking process. For example, each image may be associated with a relative quality measure based on visual quality in accordance with: [0060] Visual grading: level 1=high; [0061] Visual grading: level 2=medium [0062] Visual grading: level 3=low” wherein the visual grading level is seen as the index value of system parameters for imaging of a specific object)
With regard to claim 1, Applicant argues on p. 5-7 that Hedlund fails to disclose narrow down target parts which are candidates to be determined for the imaging part. However, this is taught by a new combination of art and therefore the argument is moot. 
With regard to claims 19 and 20, applicant argues on p. 7 that Hedlund does not disclose the limitation mentioned above, and therefore, does not anticipate the claims. Examiner respectfully disagrees for the reasons stated above. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of mental processe(s) without significantly more.


With regard to independent Claim 19:
Step 1: the claim recites a method
Step 2A – Prong 1: Under its broadest reasonable interpretation, Claim 19 recites “performing image recognition for the ultrasound image to calculate recognition scores of a plurality of parts of the subject”, “calculating index values of the plurality of parts on the basis of the recognition scores of the plurality of parts calculated for a predetermined number of ultrasound images”, “narrowing down target parts for which part determination is to be performed, from the plurality of parts on the basis of the index values”, and “determining an imaging part of the subject on the basis of the calculated recognition scores for the narrowed-down target parts”, all of which practically can be performed in the human mind or with the aid of pen/paper. For example, in context, the claim encompasses a user obtaining ultrasound images, observing the set of images for similarities of a plurality of structures within the image, indexing each image based on their level of similarity to a predetermined set of ultrasound images, narrowing down their set of obtained ultrasound images in terms of degree of similarity, and determining an imaging part of the subject based on the degree of similarity within the narrowed down set of ultrasound images. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Therefore, the claim recites an abstract idea. See MPEP 2106.04(a)(2).
Step 2A – Prong 2: The judicial exception is not integrated into a practical application. The claim recites the additional elements of “transmitting an ultrasound beam from an ultrasound probe to a subject to generate an ultrasound image”, to perform the abstract idea. 
MPEP 2106.05(d)) and simply specifies the nature of the data used in performing the abstract ideas. Hedlund (US 2017/0143312) discloses (Para [0050], “An ultrasound system 10 comprises a probe 11, including for example, an ultrasound transducer array having a set of transducer elements, for generating ultrasound acoustic signals 12”). That the images originate from “transmitting an ultrasound beam from an ultrasound probe to a subject” only generally links the abstract ideas to a particular technological environment.
Therefore, it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the practice of the abstract idea. The claims are therefore directed to an abstract idea. See MPEP 2106.04(d) and MPEP 2106.05(g).
Step 2B – For similar reasons set forth in Step 2A, Prong 2, the additional elements do not amount to significantly more and do not constitute, either solely or as a whole, to an inventive concept.
After consideration of the claim limitations and relevant factors, claim 19 is directed to abstract ideas without an integration into a practical application and without significantly more.
Accordingly, Claim 19 is directed to non-eligible subject matter.

With regard to independent Claim 20:
Step 1: the claim recites software per se, applicant is encouraged to amend the claim to recite “non-transitory readable recording medium” so that it falls within the four statutory categories of patent eligible subject matter.  
Step 2A – Prong 1: Under its broadest reasonable interpretation, Claim 20 recites steps of “performing image recognition for the ultrasound image to calculate recognition scores of a plurality of parts of the subject”, “calculating index values of the plurality of parts on the basis of the recognition MPEP 2106.04(a)(2).
Step 2A – Prong 2: The judicial exception is not integrated into a practical application. The claim recites the additional elements of “transmitting an ultrasound beam from an ultrasound probe to a subject to generate an ultrasound image”, to perform the abstract idea. 
The additional limitations of “transmitting an ultrasound beam from an ultrasound probe to a subject to generate an ultrasound image”, falls under well-understood, routine, and conventional activity (See MPEP 2106.05(d)) and simply specifies the nature of the data used in performing the abstract ideas. Hedlund (US 2017/0143312) discloses (Para [0050], “An ultrasound system 10 comprises a probe 11, including for example, an ultrasound transducer array having a set of transducer elements, for generating ultrasound acoustic signals 12”). That the images originate from “transmitting an ultrasound beam from an ultrasound probe to a subject” only generally links the abstract ideas to a particular technological environment. Also, the additional limitation of “processor to perform” falls . Hedlund discloses (Para [0017], “processor configured to process the sets of signals into ultrasound images.”)
Therefore, the additional limitations do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on the practice of the abstract idea. The claims are therefore directed to an abstract idea. See MPEP 2106.04(d) and MPEP 2106.05(g).
Step 2B – For similar reasons set forth in Step 2A, Prong 2, the additional elements do not amount to significantly more and do not constitute, either solely or as a whole, to an inventive concept.
After consideration of the claim limitations and relevant factors, claim 20 is directed to abstract ideas without an integration into a practical application and without significantly more.
Accordingly, Claim 20 is directed to non-eligible subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hedlund (US 2017/0143312), in view of Murphy (US 10,127,654).
	
                With respect to Claim 1, in the field of methods and systems for automatic control of image quality in imaging, Hedlund discloses in at least Figs. 1-3, an ultrasound diagnostic apparatus (10, shown in Fig. 1) comprising:
an ultrasound probe (11, shown in Fig. 1) (Para [0050], “An ultrasound system 10 comprises a probe 11, including for example, an ultrasound transducer array having a set of transducer elements, for generating ultrasound acoustic signals 12”);
a transmission circuit (23, shown in Fig. 2) configured to transmit an ultrasound beam from the ultrasound probe to a subject (Para [0053], “The transmitter/receiver 23 comprises a transmitter part including for example pulsars, aperture and voltage controller and the like.”);
a reception circuit (23, shown in Fig. 2) configured to receive ultrasound echoes from the subject by the ultrasound probe to generate element data (Para [0053], “The ultrasonic energy reflected back to the transducer array 22 from the object under study is converted to an electrical signal by each receiving transducer element and applied separately to a transmitter/receiver (T/R) 23…Further, the transmitter/receiver 23 comprises a receiver part including amplifiers, filters, demodulators, analog-to-digital conversion unit, image reconstruction (array focusing) module, and the like.” Wherein the electrical signal obtained from the reflected ultrasonic energy is seen as element data); and
a processor (16, shown in Fig. 1) configured to generate an ultrasound image on the basis of the element data generated by the reception circuit (Para [0017], “an ultrasound image processor configured to process the sets of signals into ultrasound images….the ultrasound image processor is configured to process the received signals into a number of ultrasound images reflecting the subjective expert opinion.”)
calculate recognition scores by performing image recognition for the ultrasound image, where each of recognition scores is a similarity discloses (Para [0017], “a neural network is configured to: process data representing the images reflecting the subjective expert opinion and the image variations for training, for each set of image variations for training, auto-identify image features that correlate to image features of the ultrasound images reflecting the subjective expert opinion” Wherein the correlation of auto-identified image features is seen as a measure of similarity between the obtained image data and the pre-stored image data disclosed as the subjective expert opinion; (Para [0027], “a neural network is configured to: process data representing the images reflecting the subjective expert opinion and the image variations for training, for each set of image variations for training, auto-identify image features that correlate to image features of the images reflecting the subjective expert opinion, and create a trained network comprising the auto-identified image features, wherein the trained network is configured to use the auto-identified image features to provide corrections for system parameters, said corrections predicting how to modify system parameters to obtain system parameters reflecting desired subjective expert image preferences.”) between each of a plurality of parts of the subject  (Para [0072], “At step 80, an imaging protocol for the anatomy being studied is selected The imaging protocol may for example be a protocol for imaging of a heart including a number of different pre-set system parameter sets….received signals are converted to electrical signals representing the organs or structures within the object (wherein the imaging of the heart consists of multiple internal structures within each image, this is seen as a plurality of parts); (Para [0074], “auto-identify image features that correlate to image features of the ultrasound images reflecting the subjective expert opinion, and create a trained network 130 comprising the auto-identified image features”; and 
an imaging part in the ultrasound image (Para [0072], “Thereafter, at step 82, image generating signals are generated and provided to the studied object using the selected system parameter sets At step 83, signals are received from the object and gathered and the received signals are converted to electrical signals representing the organs or structures within the object.” Wherein the recognition scores for determining a similarity are seen to include recognition scores for an imaging part in an ultrasound image).  
calculate index values of the plurality of parts on the basis of the recognition scores of the plurality of parts calculated for a predetermined number of ultrasound images (Para [0072], “At step 80, an imaging protocol for the anatomy being studied is selected The imaging protocol may for example be a protocol for imaging of a heart including a number of different pre-set system parameter sets….received signals are converted to electrical signals representing the organs or structures within the object (wherein the imaging of the heart consists of multiple internal structures within each image, this is seen as a plurality of parts); (Para [0074], “a neural network 125 is configured to: process data representing the images reflecting the subjective expert opinion and the image variations for training, for each set of image variations for training, auto-identify image features that correlate to image features of the ultrasound images reflecting the subjective expert opinion, and create a trained network 130 comprising the auto-identified image features, wherein the trained network is configured to use the auto-identified image features to provide corrections for system parameters” wherein the auto-identified image features is seen as the recognition score); (Para [0059], “Each image may also be associated with a relative quality measure in order to speed up the ranking process. For example, each image may be associated with a relative quality measure based on visual quality in accordance with: [0060] Visual grading: level 1=high; [0061] Visual grading: level 2=medium [0062] Visual grading: level 3=low” wherein the visual grading level is seen as the index value of system parameters for imaging of a specific object; (Para [0059], “The procedure for quantifying subjective expert opinions of ultrasound image experts or clinicians is based on a predetermined set of ultrasound images for at least one anatomy from different types of objects obtained with known system parameter sets.” Wherein the predetermined set of ultrasound images is seen as a predetermined number of ultrasound images), 
narrow down target parts from the plurality of parts (Para [0072], “At step 80, an imaging protocol for the anatomy being studied is selected The imaging protocol may for example be a protocol for imaging of a heart including a number of different pre-set system parameter sets….received signals are converted to electrical signals representing the organs or structures within the object (wherein the imaging of the heart consists of multiple internal structures within each image, this is seen as a plurality of parts);  on the basis of the index values for the plurality of parts (Para [0063], “In order to speed up the procedure, the number of images can be reduced by excluding, for example, the images having a visual grading of level 3….the best image in terms of subjective quality (i.e. a winning image) is determined and the winning image is associated with an increased image ranking measure and the loosing image, i.e. the image determined to have a lower subjective quality” Wherein image ranking is based on the visual grading level which is seen as the index value, due to the comparison of images based on specific anatomy or pattern within a set of ultrasound images as disclosed in Para [0063] of Hedlund), shown in Fig. 5 and steps 86 and 87 of Fig. 7), and 
determine the imaging part of the subject on the basis of the recognition scores for the target parts which are narrowed down (Para [0057], “At step 40, a system protocol for the anatomy being studied is selected. The system protocol may for example be a protocol for imaging of a heart including a number of different system parameter sets. This selection may be automatic or may be a manual selection made by the clinician or operator. At step 41, at least one system parameter set is selected for the specific anatomy being studied based on an image ranking measure reflecting a subjective expert opinion of ultrasound images or manually set by the user, which will be described in more detail below. This selection of start or initial system parameters sets may be performed by the expert unit 28.” Wherein the determination of an imaging part may be automatically determined by the expert unit (28) on the basis of quality metrics of a set of ultrasound images and narrowed down as disclosed in Hedlund (Para [0063]))
However, Hedlund does not disclose candidates to be determined for the imaging part. 
In the similar field of medical image processing apparatuses and methods, Murphy discloses candidates to be determined for the imaging part (Claim 1, “a memory to store medical image data representative of a tissue structure; and processing circuitry configured to: operationally connect to the memory; for each of a plurality of threshold values, extract a respective set of regions from the medical image data by performing threshold processing of the medical image data using the threshold values, wherein the same medical image data is processed using each of the threshold values; select regions meeting at least one predetermined condition from among the respective sets of extracted regions; and determine a region representative of the tissue structure in the medical image data by combining the selected regions corresponding to the tissue structure, wherein the selected regions are candidate regions that may represent the tissue structure obtained using the plurality of threshold values” wherein the image data is seen to be narrowed down by threshold values to determine/select medical image data that is representative of a tissue structure of interest, and thus, is seen to be a candidate for an imaging part)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Hedlund with the application of a known technique (determination/selection of image data representative of a tissue structure or imaging part)  to a known device (ultrasound imaging apparatus) ready for improvement to yield predictable results (obtain ultrasound image data of a desired location and apply image processing techniques for improved diagnostic accuracy).
	The motivation being (Col. 8, lines 3-5, “Features of the extracted regions such as their diameter, volume and sphericity, are used to eliminate suspected false positives.”)  


With respect to Claim 2, in the field of methods and systems for automatic control of image quality in imaging, Hedlund discloses in at least Figs. 1-3, the ultrasound diagnostic apparatus (10, shown in Fig. 1) according to claim 1, 
wherein the processor (28, shown in Fig. 2) is configured to use, as the index values of the plurality of parts, recognition scores of the plurality of parts calculated for a latest ultrasound image acquired (Para [0072], “At step 80, an imaging protocol for the anatomy being studied is selected The imaging protocol may for example be a protocol for imaging of a heart including a number of different pre-set system parameter sets….received signals are converted to electrical signals representing the organs or structures within the object” wherein the imaging of the heart consists of multiple internal structures within each image, this is seen as a plurality of parts); (Para [0057], “the images are analyzed in the expert unit 28 with respect to at least one image quality feature to determine an image quality metric for each image…the highest image quality metric and the system parameter set used for generating the image associated with the best image quality metric is then selected as system parameter set for further ultrasound imaging of the object and the image may also be displayed on the display unit 27….a decision is made by the expert unit 28 if the image quality metric satisfies at least one predetermined quality condition” wherein the visual grading is seen as the index value and is based on the image quality metric; (Para [0059], “The procedure for quantifying subjective expert opinions of ultrasound image experts or clinicians is based on a predetermined set of ultrasound images for at least one anatomy from different types of objects obtained with known system parameter sets….matching or comparison between pairs of images is performed. Preferably, all images are compared, for example, sequentially, so as to allow the expert or the experts to, select the best image in each pair. Each image is associated with an image ranking measure indicating the quality of an image relative other images….[0060] Visual grading: level 1=high; [0061] Visual grading: level 2=medium [0062] Visual Wherein the image ranking measure is also based on visual grading which is seen as index values, due to the comparison of images based on specific anatomy or pattern within a set of ultrasound images and ranked according to quality metrics as disclosed in Para [0063] of Hedlund)

With respect to Claim 3, in the field of methods and systems for automatic control of image quality in imaging, Hedlund discloses in at least Figs. 1-3, the ultrasound diagnostic apparatus according to claim 1, wherein the processor (28, shown in Fig. 2) is configured to calculate the index values of the plurality of parts using recognition scores of the plurality of parts (Para [0072], “At step 80, an imaging protocol for the anatomy being studied is selected The imaging protocol may for example be a protocol for imaging of a heart including a number of different pre-set system parameter sets….received signals are converted to electrical signals representing the organs or structures within the object” wherein the imaging of the heart consists of multiple internal structures within each image, this is seen as a plurality of parts); (Para [0057], “At step 40, a system protocol for the anatomy being studied is selected. The system protocol may for example be a protocol for imaging of a heart including a number of different system parameter sets. This selection may be automatic or may be a manual selection made by the clinician or operator. At step 41, at least one system parameter set is selected for the specific anatomy being studied based on an image ranking measure reflecting a subjective expert opinion of ultrasound images or manually set by the user” Wherein the system may automatically select parameters for differing objects or anatomy within a scan, this is seen as calculating  index values using the recognition score of a plurality of parts, and wherein the image ranking measure is based on the quality metric as disclosed in Hedlund (Para [0063])) calculated for each of a plurality of ultrasound images which are continuously acquired in time series and include a latest ultrasound image acquired (Para [0059], “The procedure for quantifying subjective expert opinions of ultrasound image experts or clinicians is based on a predetermined set of ultrasound images for at least one anatomy from different types of objects obtained with known system parameter sets….matching or comparison between pairs of images is performed. Preferably, all images are compared, for example, sequentially, so as to allow the expert or the experts to, select the best image in each pair. Each image is associated with an image ranking measure indicating the quality of an image relative other images.” wherein the quality metric is seen as the recognition score and the image ranking measure is seen as the index value, due to the comparison of images based on specific anatomy or pattern within a set of ultrasound images as disclosed in Para [0063] of Hedlund, and wherein the ultrasonic signals are obtained during a procedure, thus, each image that is evaluated is acquired in time series including a latest ultrasound image acquired)

With respect to Claim 12, in the field of methods and systems for automatic control of image quality in imaging, Hedlund discloses in at least Figs. 1-3, The ultrasound diagnostic apparatus according to claim 1, 
wherein the processor is configured to have a narrowing-down threshold value for the index value, and narrow down the plurality of parts (Para [0072], “At step 80, an imaging protocol for the anatomy being studied is selected The imaging protocol may for example be a protocol for imaging of a heart including a number of different pre-set system parameter sets….received signals are converted to electrical signals representing the organs or structures within the object.” wherein the imaging of the heart consists of multiple internal structures within each image, this is seen as a plurality of parts)  of the subject having the index value greater than the narrowing-down threshold value, as the target parts (Para [0057], “At step 40, a system protocol for the anatomy being studied is selected. The system protocol may for example be a protocol for imaging of a heart including a number of different system parameter sets. This selection may be automatic or may be a manual selection made by the clinician or operator. At step 41, at least one system parameter set is selected for the specific anatomy being Wherein the determination of an imaging part may be automatically determined by the expert unit (28) on the basis of quality metrics of a set of ultrasound images)

With respect to Claim 13, in the field of methods and systems for automatic control of image quality in imaging, Hedlund discloses in at least Figs. 1-3, The ultrasound diagnostic apparatus according to claim 2, 
wherein the processor is configured to have a narrowing-down threshold value for the index value, and narrow down the plurality of parts (Para [0072], “At step 80, an imaging protocol for the anatomy being studied is selected The imaging protocol may for example be a protocol for imaging of a heart including a number of different pre-set system parameter sets….received signals are converted to electrical signals representing the organs or structures within the object.” wherein the imaging of the heart consists of multiple internal structures within each image, this is seen as a plurality of parts) of the subject having the index value greater than the narrowing-down threshold value, as the target parts (Para [0057], “At step 40, a system protocol for the anatomy being studied is selected. The system protocol may for example be a protocol for imaging of a heart including a number of different system parameter sets. This selection may be automatic or may be a manual selection made by the clinician or operator. At step 41, at least one system parameter set is selected for the specific anatomy being studied based on an image ranking measure reflecting a subjective expert opinion of ultrasound images or manually set by the user, which will be described in more detail below. This selection of start or initial system parameters sets may be performed by the expert unit 28.” Wherein the determination of an imaging part may be automatically determined by the expert unit (28) on the basis of quality metrics of a set of ultrasound images)

With respect to Claim 14, in the field of methods and systems for automatic control of image quality in imaging, Hedlund discloses in at least Figs. 1-3, The ultrasound diagnostic apparatus according to claim 3, wherein the processor is configured to have a narrowing-down threshold value for the index value, and narrow down the plurality of parts (Para [0072], “At step 80, an imaging protocol for the anatomy being studied is selected The imaging protocol may for example be a protocol for imaging of a heart including a number of different pre-set system parameter sets….received signals are converted to electrical signals representing the organs or structures within the object.” wherein the imaging of the heart consists of multiple internal structures within each image, this is seen as a plurality of parts) of the subject having the index value greater than the narrowing-down threshold value, as the target parts (Para [0057], “At step 40, a system protocol for the anatomy being studied is selected. The system protocol may for example be a protocol for imaging of a heart including a number of different system parameter sets. This selection may be automatic or may be a manual selection made by the clinician or operator. At step 41, at least one system parameter set is selected for the specific anatomy being studied based on an image ranking measure reflecting a subjective expert opinion of ultrasound images or manually set by the user, which will be described in more detail below. This selection of start or initial system parameters sets may be performed by the expert unit 28.” Wherein the determination of an imaging part may be automatically determined by the expert unit (28) on the basis of quality metrics of a set of ultrasound images)

With respect to Claim 15, in the field of methods and systems for automatic control of image quality in imaging, Hedlund discloses in at least Figs. 1-3, The ultrasound diagnostic apparatus according to claim 1, wherein the processor is configured to decide a determination order in which part determination is performed for the plurality of parts, on the basis of the index values and decide the determination order such that the part with a larger index value is ranked higher (Para [0072], “At step 80, an imaging protocol for the anatomy being studied is selected The imaging protocol may for example be a protocol for imaging of a heart including a number of different pre-set system parameter sets….received signals are converted to electrical signals representing the organs or structures within the object.” wherein the imaging of the heart consists of multiple internal structures within each image, this is seen as a plurality of parts; (Para [0059], “The procedure for quantifying subjective expert opinions of ultrasound image experts or clinicians is based on a predetermined set of ultrasound images for at least one anatomy from different types of objects obtained with known system parameter sets….matching or comparison between pairs of images is performed. Preferably, all images are compared, for example, sequentially, so as to allow the expert or the experts to, select the best image in each pair. Each image is associated with an image ranking measure indicating the quality of an image relative other images….[0060] Visual grading: level 1=high; [0061] Visual grading: level 2=medium [0062] Visual grading: level 3=low” Wherein the image ranking measure is also based on visual grading which is seen as index values, due to the comparison of images based on specific anatomy or pattern within a set of ultrasound images and ranked according to quality metrics as disclosed in Para [0063] of Hedlund)

With respect to Claim 16, in the field of methods and systems for automatic control of image quality in imaging, Hedlund discloses in at least Figs. 1-3 the ultrasound diagnostic apparatus according to claim 2, wherein the processor is configured to decide a determination order in which part determination is performed for the plurality of parts, on the basis of the index values and decide the determination order such that the part with a larger index value is ranked higher (Para [0072], “At step 80, an imaging protocol for the anatomy being studied is selected The imaging protocol may for example wherein the imaging of the heart consists of multiple internal structures within each image, this is seen as a plurality of parts; (Para [0059], “The procedure for quantifying subjective expert opinions of ultrasound image experts or clinicians is based on a predetermined set of ultrasound images for at least one anatomy from different types of objects obtained with known system parameter sets….matching or comparison between pairs of images is performed. Preferably, all images are compared, for example, sequentially, so as to allow the expert or the experts to, select the best image in each pair. Each image is associated with an image ranking measure indicating the quality of an image relative other images….[0060] Visual grading: level 1=high; [0061] Visual grading: level 2=medium [0062] Visual grading: level 3=low” Wherein the image ranking measure is also based on visual grading which is seen as index values, due to the comparison of images based on specific anatomy or pattern within a set of ultrasound images and ranked according to quality metrics as disclosed in Para [0063] of Hedlund)

With respect to Claim 17, in the field of methods and systems for automatic control of image quality in imaging, Hedlund discloses in at least Figs. 1-3, The ultrasound diagnostic apparatus according to claim 3, wherein the processor is configured to decide a determination order in which part determination is performed for the plurality of parts, on the basis of the index values and decide the determination order such that the part with a larger index value is ranked higher (Para [0072], “At step 80, an imaging protocol for the anatomy being studied is selected The imaging protocol may for example be a protocol for imaging of a heart including a number of different pre-set system parameter sets….received signals are converted to electrical signals representing the organs or structures within the object.” wherein the imaging of the heart consists of multiple internal structures within each image, this is seen as a plurality of parts; (Para [0059], “The procedure for quantifying subjective expert Wherein the image ranking measure is also based on visual grading which is seen as index values, due to the comparison of images based on specific anatomy or pattern within a set of ultrasound images and ranked according to quality metrics as disclosed in Para [0063] of Hedlund)

With respect to Claim 18, in the field of methods and systems for automatic control of image quality in imaging, Hedlund discloses in at least Figs. 1-3, The ultrasound diagnostic apparatus according to claim 1,  wherein in a case in which the imaging part is not decided to any target parts which are narrowed down, the processor is configured to determine the imaging part on the basis of the calculated recognition scores for the parts excluding the target parts from the plurality of parts of the subject (Para [0072], “At step 80, an imaging protocol for the anatomy being studied is selected The imaging protocol may for example be a protocol for imaging of a heart including a number of different pre-set system parameter sets….received signals are converted to electrical signals representing the organs or structures within the object.” wherein the imaging of the heart consists of multiple internal structures within each image, this is seen as a plurality of parts; (Para [0057], “At step 40, a system protocol for the anatomy being studied is selected. The system protocol may for example be a protocol for imaging of a heart including a number of different system parameter sets. This selection may be automatic or may be a manual selection made by the clinician or operator. At step 41, at least one system parameter set is selected for the specific anatomy being studied based on an image ranking Wherein the determination of an imaging part may be automatically determined by the expert unit (28) on the basis of quality metrics of a set of ultrasound images)

With respect to Claim 19, in the field of methods and systems for automatic control of image quality in imaging, Hedlund discloses in at least Figs. 1-3, A method for controlling an ultrasound diagnostic apparatus, the method comprising: 
transmitting an ultrasound beam from an ultrasound probe to a subject (Para [0050], “An ultrasound system 10 comprises a probe 11, including for example, an ultrasound transducer array having a set of transducer elements, for generating ultrasound acoustic signals 12”); 
a step of receiving ultrasound echoes from the subject by the ultrasound probe to generate element data (Para [0017], “an ultrasound image processor configured to process the sets of signals into ultrasound images, wherein: the transmitter/receiver is configured to transmit/receive ultrasound image signals into the at least one object/from the at least one object using preferred sets of system parameters selected according to at least one subjective expert opinion”);
a step of generating an ultrasound image on the basis of the element data (Para [0017], “the ultrasound image processor is configured to process the received signals into a number of ultrasound images reflecting the subjective expert opinion”);
calculating recognition scores by performing image recognition for the ultrasound image, where each of recognition scores is a similarity between each of a plurality of parts of the subject and an imaging part in the ultrasound image (Para [0072], “At step 80, an imaging protocol for the anatomy being studied is selected The imaging protocol may for example be a protocol for imaging of a heart including a number of different pre-set system parameter sets….received signals are converted to wherein the imaging of the heart consists of multiple internal structures within each image, this is seen as a plurality of parts); (Para [0074], “auto-identify image features that correlate to image features of the ultrasound images reflecting the subjective expert opinion, and create a trained network 130 comprising the auto-identified image features”); 
calculating index values for the plurality of parts on the basis of the recognition scores for the plurality of parts calculated for a predetermined number of ultrasound images (Para [0072], “At step 80, an imaging protocol for the anatomy being studied is selected The imaging protocol may for example be a protocol for imaging of a heart including a number of different pre-set system parameter sets….received signals are converted to electrical signals representing the organs or structures within the object (wherein the imaging of the heart consists of multiple internal structures within each image, this is seen as a plurality of parts); (Para [0074], “a neural network 125 is configured to: process data representing the images reflecting the subjective expert opinion and the image variations for training, for each set of image variations for training, auto-identify image features that correlate to image features of the ultrasound images reflecting the subjective expert opinion, and create a trained network 130 comprising the auto-identified image features, wherein the trained network is configured to use the auto-identified image features to provide corrections for system parameters” wherein the auto-identified image features is seen as the recognition score); (Para [0059], “Each image may also be associated with a relative quality measure in order to speed up the ranking process. For example, each image may be associated with a relative quality measure based on visual quality in accordance with: [0060] Visual grading: level 1=high; [0061] Visual grading: level 2=medium [0062] Visual grading: level 3=low” wherein the visual grading level is seen as the index value of system parameters for imaging of a specific object; (Para [0059], “The procedure for quantifying subjective expert opinions of ultrasound image experts or clinicians is based on a predetermined set of ultrasound images for at least one Wherein the predetermined set of ultrasound images is seen as a predetermined number of ultrasound images); 
narrowing down target parts, from the plurality of parts on the basis of the index values for the plurality of parts (Para [0072], “At step 80, an imaging protocol for the anatomy being studied is selected The imaging protocol may for example be a protocol for imaging of a heart including a number of different pre-set system parameter sets….received signals are converted to electrical signals representing the organs or structures within the object (wherein the imaging of the heart consists of multiple internal structures within each image, this is seen as a plurality of parts); (Para [0063], “In order to speed up the procedure, the number of images can be reduced by excluding, for example, the images having a visual grading of level 3….the best image in terms of subjective quality (i.e. a winning image) is determined and the winning image is associated with an increased image ranking measure and the loosing image, i.e. the image determined to have a lower subjective quality” Wherein image ranking is based on the visual grading level which is seen as the index value, due to the comparison of images based on specific anatomy or pattern within a set of ultrasound images as disclosed in Para [0063] of Hedlund), shown in Fig. 5 and steps 86 and 87 of Fig. 7); and 
determining the imaging part of the subject on the basis of the calculated recognition scores for the narrowed-down target parts which are narrowed down (Para [0057], “At step 40, a system protocol for the anatomy being studied is selected. The system protocol may for example be a protocol for imaging of a heart including a number of different system parameter sets. This selection may be automatic or may be a manual selection made by the clinician or operator. At step 41, at least one system parameter set is selected for the specific anatomy being studied based on an image ranking measure reflecting a subjective expert opinion of ultrasound images or manually set by the user, which will be described in more detail below. This selection of start or initial system parameters sets may be performed by the expert unit 28.” Wherein the determination of an imaging part may be automatically determined by the expert unit (28) on the basis of quality metrics of a set of ultrasound images and narrowed down as disclosed in Hedlund (Para [0063]));
setting imaging conditions suitable for the imaging part (Para [0017], “According to an aspect of the invention, there is provided a control system for automatic control of image quality in ultrasound imaging of at least one object using an ultrasound system including a transmitter/receiver for transmitting/receiving ultrasound image signals into the at least one object/from the at least one object using system parameter sets of the ultrasound system”); and 
acquiring an ultrasound image by using the imaging conditions suitable for the imaging part (Para [0017], “an ultrasound image processor configured to process the sets of signals into ultrasound images, wherein: the transmitter/receiver is configured to transmit/receive ultrasound image signals into the at least one object/from the at least one object using preferred sets of system parameters selected according to at least one subjective expert opinion” Wherein the determination/selection of an imaging part is based on the at least one subjective expert opinion, and wherein the processor is seen to obtain an ultrasound image by using imaging conditions determined from the at least one subjective expert opinion) 
However, Hedlund does not disclose candidates to be determined for the imaging part. 
In the similar field of medical image processing apparatuses and methods, Murphy discloses candidates to be determined for the imaging part (Claim 1, “a memory to store medical image data representative of a tissue structure; and processing circuitry configured to: operationally connect to the memory; for each of a plurality of threshold values, extract a respective set of regions from the medical image data by performing threshold processing of the medical image data using the threshold values, wherein the same medical image data is processed using each of the threshold values; select regions meeting at least one predetermined condition from among the respective sets of extracted regions; and determine a region representative of the tissue structure in the medical image data by combining the selected regions corresponding to the tissue structure, wherein the selected regions are candidate regions that may represent the tissue structure obtained using the plurality of threshold values” wherein the image data is seen to be narrowed down by threshold values to determine/select medical image data that is representative of a tissue structure of interest, and thus, is seen to be a candidate for an imaging part)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Hedlund with the application of a known technique (determination/selection of image data representative of a tissue structure or imaging part)  to a known device (ultrasound imaging apparatus) ready for improvement to yield predictable results (obtain ultrasound image data of a desired location and apply image processing techniques for improved diagnostic accuracy).
	The motivation being (Col. 8, lines 3-5, “Features of the extracted regions such as their diameter, volume and sphericity, are used to eliminate suspected false positives.”)  

With respect to Claim 20, in the field of methods and systems for automatic control of image quality in imaging, Hedlund discloses in at least Figs. 1-3, A non-transitory readable recording medium recording a program for controlling an ultrasound diagnostic apparatus (Para [0076], “The system may further comprise a data and storage unit (not shown) including memory devices/buffers hard discs, micro discs and the like.”) the program causing a processor to perform: 
a step of transmitting an ultrasound beam from an ultrasound probe to a subject (Para [0050], “An ultrasound system 10 comprises a probe 11, including for example, an ultrasound transducer array having a set of transducer elements, for generating ultrasound acoustic signals 12”); 
a step of receiving ultrasound echoes from the subject by the ultrasound probe to generate element data (Para [0017], “an ultrasound image processor configured to process the sets of signals into ;
a step of generating an ultrasound image on the basis of the element data (Para [0017], “the ultrasound image processor is configured to process the received signals into a number of ultrasound images reflecting the subjective expert opinion”);
a step of calculating recognition scores by performing image recognition for the ultrasound image, where each of recognition scores is a similarity between each of a plurality of parts of the subject and an imaging part in the ultrasound image (Para [0072], “At step 80, an imaging protocol for the anatomy being studied is selected The imaging protocol may for example be a protocol for imaging of a heart including a number of different pre-set system parameter sets….received signals are converted to electrical signals representing the organs or structures within the object (wherein the imaging of the heart consists of multiple internal structures within each image, this is seen as a plurality of parts); (Para [0074], “auto-identify image features that correlate to image features of the ultrasound images reflecting the subjective expert opinion, and create a trained network 130 comprising the auto-identified image features”; 
a step of calculating index values for the plurality of parts on the basis of the recognition scores for the plurality of parts calculated for a predetermined number of ultrasound images (Para [0072], “At step 80, an imaging protocol for the anatomy being studied is selected The imaging protocol may for example be a protocol for imaging of a heart including a number of different pre-set system parameter sets….received signals are converted to electrical signals representing the organs or structures within the object (wherein the imaging of the heart consists of multiple internal structures within each image, this is seen as a plurality of parts); (Para [0072], “At step 80, an imaging protocol for the anatomy being studied is selected The imaging protocol may for example be a protocol for imaging wherein the imaging of the heart consists of multiple internal structures within each image, this is seen as a plurality of parts); (Para [0074], “a neural network 125 is configured to: process data representing the images reflecting the subjective expert opinion and the image variations for training, for each set of image variations for training, auto-identify image features that correlate to image features of the ultrasound images reflecting the subjective expert opinion, and create a trained network 130 comprising the auto-identified image features, wherein the trained network is configured to use the auto-identified image features to provide corrections for system parameters” wherein the auto-identified image features is seen as the recognition score); (Para [0059], “Each image may also be associated with a relative quality measure in order to speed up the ranking process. For example, each image may be associated with a relative quality measure based on visual quality in accordance with: [0060] Visual grading: level 1=high; [0061] Visual grading: level 2=medium [0062] Visual grading: level 3=low” wherein the visual grading level is seen as the index value of system parameters for imaging of a specific object; (Para [0059], “The procedure for quantifying subjective expert opinions of ultrasound image experts or clinicians is based on a predetermined set of ultrasound images for at least one anatomy from different types of objects obtained with known system parameter sets.” Wherein the predetermined set of ultrasound images is seen as a predetermined number of ultrasound images); 
a step of narrowing down target parts, from the plurality of parts on the basis of the index values for the plurality of parts (Para [0063], “In order to speed up the procedure, the number of images can be reduced by excluding, for example, the images having a visual grading of level 3….the best image in terms of subjective quality (i.e. a winning image) is determined and the winning image is associated with an increased image ranking measure and the loosing image, i.e. the image determined to have a lower subjective quality” Wherein image ranking is based on the visual grading level which is seen as the index value, due to the comparison of images based on specific anatomy or pattern within a set of ultrasound images as disclosed in Para [0063] of Hedlund), shown in Fig. 5 and steps 86 and 87 of Fig. 7); and 
a step of determining the imaging part of the subject on the basis of the calculated recognition scores for the target parts which are narrowed down (Para [0057], “At step 40, a system protocol for the anatomy being studied is selected. The system protocol may for example be a protocol for imaging of a heart including a number of different system parameter sets. This selection may be automatic or may be a manual selection made by the clinician or operator. At step 41, at least one system parameter set is selected for the specific anatomy being studied based on an image ranking measure reflecting a subjective expert opinion of ultrasound images or manually set by the user, which will be described in more detail below. This selection of start or initial system parameters sets may be performed by the expert unit 28.” Wherein the determination of an imaging part may be automatically determined by the expert unit (28) on the basis of quality metrics of a set of ultrasound images and narrowed down as disclosed in Hedlund (Para [0063]));
setting imaging conditions suitable for the imaging part (Para [0017], “According to an aspect of the invention, there is provided a control system for automatic control of image quality in ultrasound imaging of at least one object using an ultrasound system including a transmitter/receiver for transmitting/receiving ultrasound image signals into the at least one object/from the at least one object using system parameter sets of the ultrasound system”); and 
acquiring an ultrasound image by using the imaging conditions suitable for the imaging part (Para [0017], “an ultrasound image processor configured to process the sets of signals into ultrasound images, wherein: the transmitter/receiver is configured to transmit/receive ultrasound image signals into the at least one object/from the at least one object using preferred sets of system parameters selected according to at least one subjective expert opinion” Wherein the determination/selection of an imaging part is based on the at least one subjective expert opinion, and wherein the processor is seen to obtain an ultrasound image by using imaging conditions determined from the at least one subjective expert opinion) 
However, Hedlund does not disclose candidates to be determined for the imaging part. 
In the similar field of medical image processing apparatuses and methods, Murphy discloses candidates to be determined for the imaging part (Claim 1, “a memory to store medical image data representative of a tissue structure; and processing circuitry configured to: operationally connect to the memory; for each of a plurality of threshold values, extract a respective set of regions from the medical image data by performing threshold processing of the medical image data using the threshold values, wherein the same medical image data is processed using each of the threshold values; select regions meeting at least one predetermined condition from among the respective sets of extracted regions; and determine a region representative of the tissue structure in the medical image data by combining the selected regions corresponding to the tissue structure, wherein the selected regions are candidate regions that may represent the tissue structure obtained using the plurality of threshold values” wherein the image data is seen to be narrowed down by threshold values to determine/select medical image data that is representative of a tissue structure of interest, and thus, is seen to be a candidate for an imaging part)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Hedlund with the application of a known technique (determination/selection of image data representative of a tissue structure or imaging part)  to a known device (ultrasound imaging apparatus) ready for improvement to yield predictable results (obtain ultrasound image data of a desired location and apply image processing techniques for improved diagnostic accuracy).
  

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hedlund (US 2017/0143312), in view of Robinson (US 2016/0148373).
	

With respect to Claim 9, in the field of methods and systems for automatic control of image quality in imaging, Hedlund discloses in at least Figs. 1-3, The ultrasound diagnostic apparatus according to claim 1, 
wherein the processor and starts to calculate the index value (Para [0059], “Each image may also be associated with a relative quality measure in order to speed up the ranking process. For example, each image may be associated with a relative quality measure based on visual quality in accordance with: [0060] Visual grading: level 1=high; [0061] Visual grading: level 2=medium [0062] Visual grading: level 3=low” wherein the visual grading level is seen as the index value of system parameters for imaging of a specific object)
	However, Hedlund does not disclose detects a change in an imaging part caused by movement of the ultrasound probe. 
	In the field of image recording systems, Robinson discloses in at least Figs. 6A-D, 7A-D, 8A-D, 9A-D, and 10A-D detects a change in an imaging part caused by movement of the ultrasound probe (Abstract, “The systems can further perform an image quality analysis on the scan images and record the scan images if movement of the imaging probe is detected and the scan images satisfy the image quality analysis”; (Para [0016], “Movement can be determined based on an image-to-image spacing computed by a processor and compared to a predetermined distance value stored in the processor.” Wherein movement detection occurs due to an imaging part)

	The motivation being to prevent the storage of identical images and waste a reviewer’s time to review identical images as disclosed in Robinson (Para [0006]). 

With respect to Claim 10, in the field of methods and systems for automatic control of image quality in imaging, Hedlund discloses in at least Figs. 1-3, The ultrasound diagnostic apparatus according to claim 2, wherein the processor and starts to calculate the index value (Para [0059], “Each image may also be associated with a relative quality measure in order to speed up the ranking process. For example, each image may be associated with a relative quality measure based on visual quality in accordance with: [0060] Visual grading: level 1=high; [0061] Visual grading: level 2=medium [0062] Visual grading: level 3=low” wherein the visual grading level is seen as the index value of system parameters for imaging of a specific object)
However, Hedlund does not disclose detects a change in an imaging part caused by movement of the ultrasound probe.
In the field of image recording systems, Robinson discloses in at least Figs. 6A-D, 7A-D, 8A-D, 9A-D, and 10A-D detects a change in an imaging part caused by movement of the ultrasound probe (Abstract, “The systems can further perform an image quality analysis on the scan images and record the scan images if movement of the imaging probe is detected and the scan images satisfy the image quality analysis”; (Para [0016], “Movement can be determined based on an image-to-image spacing computed by a processor and compared to a predetermined distance value stored in the processor.” Wherein movement detection occurs due to an imaging part)

	The motivation being to prevent the storage of identical images and waste a reviewer’s time to review identical images as disclosed in Robinson (Para [0006]).

With respect to Claim 11, in the field of methods and systems for automatic control of image quality in imaging, Hedlund discloses in at least Figs. 1-3, The ultrasound diagnostic apparatus according to claim 3, wherein the processor starts to calculate the index value (Para [0059], “Each image may also be associated with a relative quality measure in order to speed up the ranking process. For example, each image may be associated with a relative quality measure based on visual quality in accordance with: [0060] Visual grading: level 1=high; [0061] Visual grading: level 2=medium [0062] Visual grading: level 3=low” wherein the visual grading level is seen as the index value of system parameters for imaging of a specific object)
However, Hedlund does not disclose detects a change in an imaging part caused by movement of the ultrasound probe.
In the field of image recording systems, Robinson discloses in at least Figs. 6A-D, 7A-D, 8A-D, 9A-D, and 10A-D detects a change in an imaging part caused by movement of the ultrasound probe (Abstract, “The systems can further perform an image quality analysis on the scan images and record the scan images if movement of the imaging probe is detected and the scan images satisfy the image quality analysis”; (Para [0016], “Movement can be determined based on an image-to-image spacing computed by a processor and compared to a predetermined distance value stored in the processor.” Wherein movement detection occurs due to an imaging part)

	The motivation being to prevent the storage of identical images and waste a reviewer’s time to review identical images as disclosed in Robinson (Para [0006]).

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of the indication of allowable subject matter:
The prior art neither teaches nor fairly well suggests computer-implemented functions of using mean or median values of recognition scores, maximum or minimum values of recognition scores, weighted mean values of recognition scores, sums of ranking scores, and a threshold value of recognition scores with the other features recited in claim 1. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034.  The examiner can normally be reached on M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.V.B./Examiner, Art Unit 3793                      

/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793